The appellant obtained judgment on May 15, 1916, against A.J. Cornelius, and on May 26, 1916, under proper certificate, recorded the judgment in the office of the judge of probate. Execution thereon issued July 7, 1919, and was levied upon two horses as property of Cornelius, defendant.
A.S. Bains laid claim to the property, and made the requisite affidavit and claim bond. After litigating the matter in the justice of the peace court, where judgment was obtained, the cause reached the circuit court on appeal, where judgment was rendered for claimant.
Claimant bases his right to the property by virtue of a mortgage executed by A.J. Cornelius to one J.K. Tidwell, of date October 31, 1918, due and payable November 1, 1919, properly recorded as of November 16, 1918, and transferred to A.S. Bains by Tidwell on November 15, 1918.
From the evidence it appeared that the horses were Tidwell's, and were sold by him to Cornelius, either contemporaneously with the execution of the mortgage, or under an agreement to execute the mortgage, which was consummated within a short time thereafter.
Sitting without a jury the court gave judgment for the claimant. An examination of the record discloses the fact that there is ample evidence to support the finding of the court, and under the familiar rules, we are unwilling to disturb this finding.
Affirmed.